Petitioner, Olin Anderson, has filed his petition for writ of habeas corpus in this court alleging that he is unlawfully imprisoned and restrained by Sheriff John Lenox in the county jail of Okmulgee county. *Page 98 
Since this petition has been filed, it has been brought to the attention of the court that petitioner has been tried in the district court of Okmulgee county, has been convicted, and has appealed to this court, and that said case is now pending on appeal in this court, being case number A-10138.
For this reason the petition for writ of habeas corpus is denied.